Name: Commission Regulation (EC) NoÃ 657/2007 of 14 June 2007 implementing Council Regulation (EC) NoÃ 1165/98 concerning short-term statistics as regards the establishment of European sample schemes
 Type: Regulation
 Subject Matter: economic analysis;  monetary relations;  information technology and data processing
 Date Published: nan

 15.6.2007 EN Official Journal of the European Union L 155/7 COMMISSION REGULATION (EC) No 657/2007 of 14 June 2007 implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards the establishment of European sample schemes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1165/98 of 19 May 1998 concerning short-term statistics (1), and in particular Article 17(j) thereof, Whereas: (1) Regulation (EC) No 1165/98 established a common framework for the production of short-term Community statistics on the business cycle. (2) Regulation (EC) No 1158/2005 of the European Parliament and of the Council of 6 July 2005 amending Council Regulation (EC) No 1165/98 concerning short-term statistics (2) imposed an obligation on Member States to supply a new indicator (import prices in the industry sector) and to transmit data on non-domestic indicators according to the distinction into euro area and non-euro-area. As a consequence, substantial costs could have been created for national statistical systems. (3) Regulation (EC) No 1158/2005 introduced the possibility of establishing European sample schemes in order to reduce the costs for national statistical systems, to ensure that European data requirements are met and to enable the Commission (Eurostat) to produce credible European estimates for the indicators concerned. (4) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 European sample schemes may be applied when compiling statistics that distinguish between the euro area and non-euro-area for the following three variables specified in Annex A to Regulation (EC) No 1165/98: Variable Name 132 Non-domestic new orders 312 Output prices of the non-domestic market 340 Import prices Article 2 Member States participating in the European sample scheme referred to in Article 1 shall transmit data to the Commission (Eurostat) for at least the NACE Rev. 1.1 activities, for variables Nos 132 and 312, and CPA products, for variable No 340, specified in the Annex. Article 3 Member States participating in the European sample scheme for variable No 340 may limit the scope of the transmitted data for that variable to the import of products from non-euro-area countries. Article 4 The terms of the European sample schemes set out in the Annex may be adapted to changes of the base year or of the classification system or to important structural changes in the euro area. Article 5 Each new member of the euro area may enter any of the European sample schemes referred to in Article 1 upon joining the euro area. The Commission, after consultation with the Member State concerned, shall specify the NACE activities and CPA products for which data are to be transmitted, in order for that Member State to comply with Regulation (EC) No 1165/98 in the framework of the European sample schemes. Article 6 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2007. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 162, 5.6.1998, p. 1. Regulation as last amended by Regulation (EC) No 1893/2006 of the European Parliament and of the Council (OJ L 393, 30.12.2006, p. 1). (2) OJ L 191, 22.7.2005, p. 1. ANNEX 132 NON-DOMESTIC NEW ORDERS Member State Data scope in the European sample scheme (NACE Rev. 1.1) Belgium 17, 18, 21, 24, 27, 28, 31, 32, 34 Ireland 18, 24, 30, 31, 32, 33 Netherlands 21, 24, 28, 29, 30, 32, 33 Finland 21, 24, 27, 29, 30, 31, 32 312 OUTPUT PRICES OF THE NON-DOMESTIC MARKET Member State Data scope in the European sample scheme (NACE Rev. 1.1) Belgium 14, 15, 16, 17, 18, 21, 22, 23, 24, 25, 26, 27, 34, 36, 40 Ireland 10, 13, 14, 15, 22, 24, 30, 32, 33 Netherlands 11, 14, 15, 16, 21, 22, 23, 24, 28, 30, 32, 33 Finland 10, 13, 14, 20, 21, 23, 27, 29, 32 Slovenia 18, 20, 25, 28, 36 340 IMPORT PRICES Member State Data scope in the European sample scheme (CPA) Belgium 14.22, 14.30, 14.50, 15.32, 15.51, 16.00, 17.10, 19.20, 21.25, 24.13, 24.14, 24.16, 24.41, 24.42, 24.66, 25.13, 26.12, 26.14, 26.15, 26.70, 28.62, 29.52, 34.10, 34.30, 36.11, 36.22 France 10.10, 11.10, 13.10, 15.11, 15.12, 15.20, 15.33, 15.41, 15.51, 15.84, 15.86, 15.89, 15.91, 16.00, 17.20, 17.40, 17.54, 17.72, 18.22, 18.23, 18.24, 19.20, 19.30, 20.10, 20.20, 20.30, 20.51, 21.21, 21.22, 21.25, 23.20, 24.13, 24.14, 24.41, 24.42, 24.52, 24.66, 25.11, 25.13, 25.21, 25.24, 26.12, 26.13, 26.14, 26.15, 26.21, 26.26, 26.51, 26.81, 26.82, 27.10, 27.42, 27.44, 28.62, 28.63, 28.74, 28.75, 29.11, 29.12, 29.13, 29.14, 29.22, 29.23, 29.24, 29.42, 29.52, 29.56, 29.71, 30.01, 30.02, 31.10, 31.20, 31.30, 31.61, 31.62, 32.10, 32.20, 32.30, 33.10, 33.20, 33.40, 33.50, 34.10, 34.30, 36.11, 36.14, 36.22, 36.30, 36.40, 36.50, 36.61, 36.63 Ireland 15.13, 15.84, 21.21, 21.22, 21.25, 24.52, 28.11, 30.02, 32.10, 32.20, 33.10 Luxembourg 27.10 Austria 15.12, 20.30, 26.13, 28.11, 28.74, 31.61, 32.20, 36.40, 36.61, 40.11 Portugal 11.10, 15.83 Finland 13.20, 14.22, 20.20, 25.21, 26.26, 29.22, 32.30, 36.14, 36.40, 40.11 Slovenia 27.10